Case 3:20-cv-01866-IM   Document 1-2          Filed 10/29/20   Page 1 of 8




                           Ex. 2, p. 1 of 8                                  1
Case 3:20-cv-01866-IM   Document 1-2          Filed 10/29/20   Page 2 of 8




     THE
    DATA




                           Ex. 2, p. 2 of 8                                  3
         Case 3:20-cv-01866-IM          Document 1-2            Filed 10/29/20   Page 3 of 8




                         The Oregon Cares Fund Overview
                       A fund for Black Relief and Resiliency
The Black community across Oregon is in the midst of two pandemics. The first is this country’s
400 years of racial violence and strategic divestment from the Black community, deepened here
in Oregon through intentional policy and practice. More recently, it is the COVID-19 pandemic
that is widening the gaps between the average white Oregonian and the average Black
Oregonian. This gap must be narrowed through targeted investment in our community—​for
Black people, for Black-owned businesses, and for Black community based organizations​. And
that narrowing includes ​The Oregon Cares Fund​. ​The Oregon Cares Fund (TOCF) is a $62
million targeted investment in the Black community from the CARES Act’s Coronavirus Relief
Fund (CRF).

Historic Disparities

The myriad of issues requiring remedy prior to and exacerbated by the COVID-19 pandemic are
institutional, and cannot be mitigated through one singular effort or fund. Black people began
this pandemic far behind the average Oregonian whether it is in health, education, or economic
prosperity. ​We know from recent history, during the 2008 recession, that Black households
lost 40% of their wealth and have not recovered in a manner commensurate to white
households.1 Massive job loss, decreases in homeownership, asset poverty, and lack of access
to capital has made the Black community less resilient to economic shocks. ​These factors
impact the stability and wellbeing of the entire community, and left unchecked, will lead to
more pronounced disparate outcomes for the impending decade. Immediate intervention is
necessary to enable the Black community to meet basic needs and help us begin to chart a
course for our collective recovery.

COVID-19 is Exacerbating Poverty in the Black Community

Black workers have been disproportionately considered essential during this pandemic. They
are working in sectors that place them on the frontline, exposing them to illness at high rates
while being overrepresented in low-wage jobs and underrepresented in living wage jobs.

In Oregon, as of March 15th, approximately 8,127 Black Oregonians filed for unemployment,
and that number has continued to grow. The current unemployment rate in the Black
community is as high as 21%.2

1
 American Civil Liberties Union. Impact of the US Housing Crisis on the Racial Wealth Gap Across
Generations. New York, NY: ACLU, June 2015.
https://www.aclu.org/sites/default/files/field_document/discrimlend_final.pdf
2
  2018 Oregon’s Black labor force population estimates 39,148 – 8,127 = 31,021; 8,127/39,148 =
20.76%) NOTE: we would prefer to present exact numbers but the State does not provide them, citing
unreliable data so they work off of American Community Survey (ACS) estimates and not current figures.


                                                                                                     8
                                             Ex. 2, p. 3 of 8
         Case 3:20-cv-01866-IM          Document 1-2            Filed 10/29/20   Page 4 of 8




Those living below the poverty level (25.5%) experience unemployment at almost 7 times the
rate of people at or above the poverty level (3.9%)3. From 2006-2010, 29% of Black families in
Oregon lived in poverty compared to 12% of white families. According to a 2019 report in
Multnomah County, 52% of Black households experience asset poverty compared with 24% of
white households, and this is further evidenced by the fact that white households make on
average $67,715 per annum, more than twice the income of Black households, whose average
household income is $29,864 per annum. 4

“During a downturn, groups that have historically been excluded from labor markets tend to be
the first people let go—wage and unemployment gaps continue to increase.”5 While not exactly
revelatory, this is a major thrust behind our effort, and writing to you today.

High rates of poverty, and the prevalence of low income jobs, create a disparate financial
burden on Black Oregonians.​ A 2015 Portland Housing Bureau report revealed approximately
68.8% of Black renters and 42.9% of Black homeowners are cost burdened, spending over 30%
or more of their income on rent or housing costs. With unemployment rates rising in industries
where Black people are overrepresented, and the $600 Unemployment “bonus” that some
Black residents were relying upon to make ends meet set to expire in July, we will not only see a
spike in cost burdened renters and homeowners, but a spike in homelessness. ​Homelessness
has already been declared a statewide emergency. For example, Black people in Multnomah
County, although comprising a mere 7.2% of the general county population, constitute no less
than 16.1% of the Housing and Urban Development (HUD) defined homeless population.

In order to eradicate the health inequities that are worsening health outcomes for the Black
community, economic inequities must be addressed as well as the toxic stress that results from
poverty and racism.6 And health inequities, much like one’s zip code, can be a clear indicator of
Black economic security, or lack thereof.

COVID-19 is decimating gains made by Black owned businesses since the Great Recession

A report published this week by the National Bureau of Economic Research found that
“African-American businesses were hit the hardest by COVID-19. The number of
African-American business owners plummeted from 1.1 million in February 2020 to 640,000
in April,” a 41% decrease7. Among those who are still open and operating, almost half expect
to close within 6 months if conditions remain the same.
3
  2013-2017 American Community Survey 5-Year Estimates. US Census Bureau - 2018 - American
Community Survey.
4
  Multnomah County. (2019). “Poverty in Multnomah County”. December 3.
5
  American Civil Liberties Union. Impact of the US Housing Crisis on the Racial Wealth Gap Across
Generations. New York, NY: ACLU, June 2015.
6
  Multnomah County Report Card on Racial and Ethnic Disparities. (2014). Multnomah County
Department of County Human Services. Retrieved from https://multco.us/file/37530/download
7
  Fairlie, R. (2020). "The Impact of COVID-19 on Small Business Owners: Evidence of Early-Stage
Losses from the April 2020 Current Population Survey" ​National Bureau of Economic Research​.
https://www.nber.org/papers/w27309.pdf


                                                                                                    9
                                             Ex. 2, p. 4 of 8
         Case 3:20-cv-01866-IM         Document 1-2             Filed 10/29/20   Page 5 of 8




Programs established to support small business were not designed with the Black community in
mind. This is evident through the mechanisms and outcomes from the CARES Act Paycheck
Protection Program (PPP). Nationally, ​51% of Black small businesses applied for less than
$20,000 in temporary funding from the federal government, and only 1 in 10 (12%) received
the assistance they requested.​ (Our group is strongly in support of full disclosure of the federal
data outlining which businesses, by state, by amount, received funding assistance through the
PPP). At the time of this Color of Change report8, ​66% of minority-owned businesses reported
they either received no assistance or were still waiting to hear whether they will receive any
help whatsoever.

In Oregon, the number of Small Business Administration (SBA) loans to African
American-owned businesses is down 94 % since 2007. ​Last year, the SBA backed just four loans
to black-owned businesses in our state9. ​The Oregonian cites that “local governments have
also created small business relief programs, but the need has far outstripped the available
funds.” Without direct debt-free cash investments in Black-owned businesses the very
inequities the state and federal government have allowed to flourish will further deepen.


COVID-19 is crippling the ability of Black Community Based Organizations to intercede on
behalf of the community

Black-led organizations are not given the same funding and resources as their non Black
counterparts.This lack of trust in the Black community has devastating impacts as the Black
community depends on trusted community based organizations for the dissemination of
resources and information. Fabricated concerns about organizational capacity, and budget
provide veiled ways for systematic disinvestment to perpetuate in the not for profit realm. This
observation was also made by Echoing Green, an early-stage funder in social innovation, and
the Bridgespan Group, a philanthropic consultancy. Among organizations focused on improving
the outcomes of Black boys, for example, groups with Black leaders had 45 % less revenue, and
unrestricted assets that were 91% lower, than their counterparts with white leaders10.​ We need
to invest in the structural foundation upon which the Black community depends- Black led
organizations and trusted Black community leaders.

The Oregon Cares (Black Relief and Resiliency) Fund


8
   Color of Change Presentation. “Federal Stimulus Survey Findings”
https://theblackresponse.org/wp-content/uploads/2020/05/COC-UnidosUS-Abbreviated-Deck-F05.1
3.20.pdf​, Page 2.
9
   Spencer, M. “Coalition warns business relief measures leave out people of color” Portland Business
Journal,​https://www.bizjournals.com/portland/news/2020/04/21/coalition-warns-business-relief-m
easures-leave-out.html
10
    Dorset, C, et al. (2020). "Overcoming the Racial Bias in Philanthropic Funding".​ Stanford Social
Innovation Review​. May 24.
.​https://ssir.org/articles/entry/overcoming_the_racial_bias_in_philanthropic_funding


                                                                                                   10
                                             Ex. 2, p. 5 of 8
            Case 3:20-cv-01866-IM         Document 1-2            Filed 10/29/20   Page 6 of 8




The Oregon Cares Fund, a fund for Black relief and resiliency should be seeded with a $62
million allocation of CRF funds. We believe this is a baseline for funding. The State received
$1,388,506,837 in Coronavirus Relief Funds. ​Clearly, the distribution of CRF funds should not
and must not flow based solely on per capita population figures. They should reflect
investment in those disproportionately affected by the pandemic and those who face an
uphill recovery due to the pre-existing bias in our economic and public systems.

Federal Poverty levels, while problematic, are the most basic metric our country uses to
measure such disproportionality, and we have used it for our estimations here. According to
United States Census data, while Black people make up 2% of Oregon’s population, we
represent at least 4% of Oregonians living in poverty11. ​Census data has a documented history
of undercounting the Black community and it categorically excludes Black people claiming
more than one race. The actual number of Black people in Oregon and Black people living in
poverty is likely much higher.​ To account for this undercount and the disproportionate percent
of Black Oregonians impacted by poverty, we modestly request that 4.5% of CRF funding ($62
million) be allocated for The Oregon Cares Fund.

It should be noted that this baseline request of $62 million is being solicited without
adjustments for the aforementioned Black Oregonians that might have received interim rental
assistance, the federally supported $600/week “bonus” for unemployment benefits, or any
other recently received relief associated with the ravages of COVID-19, such as various
municipalities’ small business emergency funds and other vehicles. Those benefits, while
useful, do not address the assistance required to navigate the next six months, and should not
be used as a marker in some zero-sum analysis about how best to distribute these funds. It is
also unclear how the State can meaningfully report whether any of these programs were
provided equitably.

This fund (TOCF) will be ​managed and distributed to community based organizations by the
Black United Fund and The Contingent, our respected community-based partners. ​The
Contingent serves all 36 counties in Oregon and currently has a partnership with the Oregon
Department of Human Services (DHS) for the Every Child foster family recruitment efforts.
Community based organizations are best positioned to advertise and manage the intake of
recipients for this funding in local communities across Oregon.

This funding will provide economic relief for individuals and small businesses to be utilized
toward meeting their pressing needs as outlined above. These payments will create a lifeline for
families, small businesses, and the community based organizations that are a vital source of
support and job opportunities in our communities’ ecosystem.


Note: The State has failed to provide disaggregated data to better understand demographic
impacts of COVID-19 on its most vulnerable communities


11
     Poverty USA. Website. ​https://www.povertyusa.org/data/2018/OR


                                                                                                 11
                                               Ex. 2, p. 6 of 8
         Case 3:20-cv-01866-IM       Document 1-2            Filed 10/29/20   Page 7 of 8




The extrapolation of national data, along with the historic and semi-recent local data of how
Oregon treats its Black residents—worse than other states across many measures—presents
the evidence that Black Oregonians are faring much worse in this pandemic than white
Oregonians. While we wish we had access to better, more granular data to know exactly how
this pandemic is disproportionately affecting Black Oregonians, we do not. Put simply, the State
has never prioritized the policies, practices or systems required to hold itself accountable to
equitable services. While the ‘Decolonizing Data” group (comprised of a multitude of
researchers of color based in Oregon and focused on acquiring the missing data) has done
yeoman’s work on several issues related to the disaggregation and reporting of data, most
recently on the OHSU/OHA Key to Oregon study, there remains much work to do. However,
the aforementioned estimate of 4.5% was deemed an accurate-enough assessment of
Oregon’s Black population.

At this critical juncture, the State of Oregon has an opportunity to protect the health and
well-being of Oregonians by targeting investments in the Black community. If decisive action is
not taken and these investments are not made, similar to the Great Recession, we will have to
undertake ever more costly efforts in years to come to attempt to make up for lost ground.




                                                                                                  12
                                          Ex. 2, p. 7 of 8
Case 3:20-cv-01866-IM   Document 1-2          Filed 10/29/20   Page 8 of 8




                           Ex. 2, p. 8 of 8                                  5
